
	
		I
		112th CONGRESS
		1st Session
		H. R. 2575
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2011
			Ms. Wilson of Florida
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 23, United States Code, to require the
		  Secretary of Transportation to withhold a portion of Federal-aid Highway funds
		  apportioned to a State unless the State enacts and implements a law
		  establishing penalties for using a cell phone to make telephone calls or text
		  while driving with a minor in the vehicle.
	
	
		1.Short TitleThis Act may be cited as
			 Drive to Stay Alive Act of
			 2011.
		2.Withholding
			 Federal-aid Highway funds for States failing to enact and implement laws
			 establishing penalties for using a cell phone while driving with a minor in the
			 vehicle
			(a)In
			 generalChapter 4 of title
			 23, United States Code, is amended by adding at the end the following:
				
					413.Penalties for
				using a cell phone while driving with a minor in the vehicle
						(a)Withholding
				funds for noncomplianceThe
				Secretary shall withhold 5 percent of the amount required to be apportioned to
				any State under each of paragraphs (1), (3), and (4) of section 104(b) on
				October 1, 2012, and on October 1 of each year thereafter, if the State has not
				enacted and implemented a law that meets the requirements of subsection (b) by
				that date.
						(b)Requirements
							(1)Prohibition on
				cell phone use while drivingA State law meets the requirements of
				subsection (b) if the law—
								(A)prohibits a driver
				from using a personal wireless communications device to conduct a telephone
				call or text while driving if there is a minor in the vehicle;
								(B)makes violation of
				the law a primary offense;
								(C)establishes—
									(i)minimum fines for
				a first violation of the law; and
									(ii)increased fines
				for repeat violations; and
									(D)provides for
				increased civil and criminal penalties than would otherwise apply if a vehicle
				accident is caused by a driver who is using a personal wireless communications
				device in violation of the law.
								(2)Permitted
				ExceptionsA law that meets the requirements of paragraphs (1)
				may provide exceptions for—
								(A)use of a hands-free device that enables a
				driver, other than a driver who is a minor, to initiate, conduct, or receive a
				telephone call without holding the hands-free device or the personal wireless
				communications device;
								(B)use of a personal
				wireless communications device by a driver to contact emergency
				services;
								(C)use of a personal wireless communications
				device by emergency services personnel while operating an emergency services
				vehicle and engaged in the performance of their duties as emergency services
				personnel; and
								(D)use of a device by an individual employed
				as a commercial motor vehicle driver, or a school bus driver, within the scope
				of such individual's employment if such use is permitted under the regulations
				promulgated pursuant to section 31152 of title 49.
								(c)Period of
				availability; effect of compliance and noncompliance
							(1)Period of
				availabilityAny funds
				withheld under subsection (a) shall remain available until the end of the
				fiscal year for which the funds are authorized to be appropriated.
							(2)Apportionment of
				withheld funds after complianceIf, before the last day of the
				fiscal year for which funds are withheld under subsection (a), the State enacts
				a law that meets the requirements of subsection (b), the Secretary shall, on
				the first day on which the State meets the requirements, apportion to the State
				the funds withheld under subsection (a) for such State.
							(3)Effect of
				noncomplianceIf, at the end of the period for which funds
				withheld under subsection (a) are available for apportionment to a State under
				paragraph (1), the State does not enact and implement a law that meets the
				requirements of subsection (b), the funds shall lapse.
							(d)DefinitionsIn
				this section:
							(1)DrivingThe term driving means
				operating a motor vehicle on a public road, including operation while
				temporarily stationary because of traffic, a traffic light or stop sign, or
				otherwise. It does not include operating a motor vehicle when the vehicle has
				pulled over to the side of, or off, an active roadway and has stopped in a
				location where it can safely remain stationary.
							(2)Hands-free
				deviceThe term
				hands-free device means a device that allows a driver to use a
				personal wireless communications device to initiate, conduct, or receive a
				telephone call without holding the personal wireless communications
				device.
							(3)MinorThe
				term minor means an individual who has not attained the age of 18.
							(4)Personal
				wireless communications deviceThe term personal wireless
				communications device means a device through which personal wireless
				services (as defined in section 332(c)(7)(C)(i) of the Communications Act of
				1934 (47 U.S.C. 332(c)(7)(C)(i))) are transmitted. It does not include a global
				navigation satellite system receiver used for positioning, emergency
				notification, or navigation purposes.
							(5)Primary
				offenseThe term
				primary offense means an offense for which a law enforcement
				officer may stop a vehicle solely for the purpose of issuing a citation in the
				absence of evidence of another offense.
							(6)TextThe term text means reading
				from or manually entering data into a personal wireless communications device,
				including doing so for the purpose of SMS texting, e-mailing, instant
				messaging, or engaging in any other form of electronic data retrieval or
				electronic data
				communication.
							.
			(b)Conforming
			 amendmentThe analysis for chapter 4 of title 23, United States
			 Code, is amended by adding at the end the following:
				
					
						413. Minimum penalties for using a cell
				phone while driving with a minor in the
				vehicle.
					
					.
			
